Non-Responsive Amendment after Examiner Action
Amended claims 1 and 4-10 and newly submitted claims 11-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
(a) The amendment made to at least the independent claims has effectively changed the claims into a separate invention from the original invention described in the original claims that have already received an Office action on their merits.
(b) Had any of the original independent claims been worded in the same manner as the current independent claims, there would have been an Election/Restriction requirement to choose one of the two inventions prior to the Office issuing an action on the claims' merits.
(c) The original independent claims were drawn to a vehicle control system receiving at least one trigger, controlling the vehicle to automatically travel to a boarding location based on the one or more triggers, and being operation of air condition device when a first trigger is received. However, the amendments to the independent claim shift the invention to a vehicle control system receiving one or more triggers associated with a start time of an autonomous parking event related to a return and predicting a start time at which the autonomous vehicle to travel to the boarding position according to the predicted start time. The independent claims also illuminate the requirement for air conditioning control altogether. Further, the newly added claims 11-20 are directed towards vehicle exterior devices/methods/systems related to illumination, electronic payment completion, and computer log-off and gate exit. 

Accordingly, amended claims 1 and 4-10 and newly submitted claims 11-20 are drawn to an invention different than the one previously claimed, since the removal of a requirement for air conditioning control was removed and the addition of prediction of a start time represents a shift in the claimed invention. 
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Amended claims 1 and 4-10 and newly submitted claims 11-20 would normally be considered withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

However, since this aforementioned withdrawal would completely eliminate the need to examine any claims at all, instead of all claims being withdrawn, the amendment filed on 06/27/2022 is merely being considered “non-responsive”, and will not be entered.  Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        
                                                                                                                                                                                           
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668